Barrett, J.
I concur. When the defendant excepted to that part of the charge discussed by the presiding justice, the learned judge observed that what he had said to the jury was that they might find for the plaintiff. Unfortunately his language was much broader, namely, that the plaintiff was entitled to recover, and that observation was not withdrawn. The surrounding circumstances were not left to the jury, in connection with the defendant’s failure to sound the bell and blow the whistle, as matters of fact; and the jury must have understood that the defendant’s failure to comply with the Connecticut statute in these two particulars was negligence as matter of law.
Bartlett, J., concurs.